       Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 1 of 13



                        UNITED STATES DISTRICT COURT

                          DISTRICT OF MASSACHUSETTS



LAUREN HAYES,

     Plaintiff

     V.

BLUE CROSS AND BLUE SHIELD OF                       CIVIL ACTION NO.
MASSACHUSETTS, AND THE BLUE
CROSS AND BLUE SHIELD MANAGED
CARE PLAN,

     Defendants



                                     COMPLAINT

                                   INTRODUCTION

  1. Plaintiff, Lauren Hayes brings this action against the Defendants, Blue Cross and Blue

     Shield of Massachusetts (“BCBSMA”) and the Blue Cross and Blue Shield Managed

     Care Plan (the “Plan”) (collectively referred to as “Defendants”) for violations of the

     Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et.

     seq. (“ERISA”). Ms. Hayes is a beneficiary of an ERISA welfare benefit plan

     administered and insured by BCBSMA.

  2. Ms. Hayes challenges the Defendants’: 1) unreasonable and unlawful denial of Ms.

     Hayes’s claim for air ambulance transportation despite the substantial medical evidence

     demonstrating Ms. Hayes’s entitlement to said benefits; 2) pattern of rejecting and/or

     ignoring the substantial evidence supporting Ms. Hayes’s entitlement to coverage; 3)

     pattern of rejecting and/or ignoring the Plan terms authorizing coverage for such
        Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 2 of 13



      treatment; 4) failure to provide Ms. Hayes with a full and fair review of her claim; and 5)

      failure to provide a reasonable claims procedure that would yield a decision on the merits

      of Ms. Hayes’s claim.

                                         JURISDICTION

   3. This Court has personal and subject matter jurisdiction over this case under 29 U.S.C. §

      1132(e) and (f), without regard to jurisdictional amount or diversity of citizenship, in that

      the Defendants’ breach of its ERISA obligations took place in this district.

                                           PARTIES

   4. The plaintiff, Ms. Hayes, presently resides in Massachusetts. At the time the treatment

      was received, which is the subject of this Complaint, Ms. Hayes was a dependent

      beneficiary of a participant in the Plan, within the meaning of 29 U.S.C. § 1002(2)(7).

   5. Ms. Hayes has standing to bring this action under 29 U.S.C. § 1132(a).

   6. The defendant, Blue Cross Blue Shield of Massachusetts, is a for-profit corporation, with

      its principal place of business at the Landmark Center, 101 Huntington Ave, Suite 1300,

      Boston, MA 02199.

   7. At all times relevant to the claims asserted in this Complaint, BCBSMA purported to act

      as an ERISA claims fiduciary with respect to participants of the Plan generally, and

      specifically with respect to Ms. Hayes, within the meaning of ERISA.

                                        FACTS

The relevant Plan terms.

   8. As a dependent of a Plan employee, Ms. Hayes was entitled to health insurance coverage

      under the Plan.

   9. The Plan provides coverage for air ambulance transportation. Specifically, the Plan



                                                2
        Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 3 of 13



      states:

      Ambulance Services
      This health plan covers ambulance transport. This coverage includes:
         • Emergency Ambulance. This includes an ambulance that takes you to an
             emergency medical facility for emergency medical care. For example, this
             may be an ambulance that takes you from an accident scene to the
             hospital. Or, it may take you from your home to a hospital due to a heart
             attack. This also means an air ambulance that takes you to a hospital when
             your emergency medical condition requires that you use an air ambulance
             rather than a ground ambulance. If you need help, call 911. Or, call your
             local emergency phone number. (Emphasis in original).

   10. The Plan also covers medically necessary mileage associated with the transport, stating:

      Blue Cross reimburses health care providers based on:
             • Network provider reimbursement or contracted rates
             • Member benefits

   11. Ms. Hayes’s claim falls under the above Plan provisions authorizing coverage for the

      medically necessary air ambulance transportation she required to save her life.

   12. At no time during the course of Ms. Hayes’s claim and the internal appeals process did

      BCBSMA exercise its discretionary authority to manage the operation and administration

      of plan, or to interpret the terms of the Plan.

   13. Any discretion to which BCBSMA may claim it is entitled under the Plan is negated by

      its failure to provide Ms. Hayes with a full and fair review of her claim, including

      explanations as to its adverse actions as proscribed by ERISA and its implementing

      regulations.

Ms. Hayes’s claim for air ambulance transportation to and BCBSMA’s response.

   14. On March 15, 2018, Ms. Hayes was a student at UMass Amherst when she went on

      vacation to Mexico. While there, Ms. Hayes sustained multiple head traumas while on a

      fishing boat. A metal pole on the boat came loose and struck her on the right side of her




                                                 3
     Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 4 of 13



   head. The hit caused her to fall and strike the left occipital region of her head on the deck

   of the boat.

15. As a result of the accident, Ms. Hayes sustained the following injuries:

       •   Subarachnoid Hemorrhage
       •   Subdural Hematoma
       •   Cerebral Edema
       •   Occipital, Temporal and Mastoid Fracture
       •   10 cm Scalp Laceration

16. Ms. Hayes was initially treated at a local clinic in Cancun, where her laceration, the least

   of her injuries, was addressed. She was then transferred to Galenia Hospital (“Galenia”)

   in Cancun for further evaluation.

17. Ms. Hayes remained under the care of Dr. Roberto Graullera, an internal medicine

   physician at Galenia, despite her neurological condition, which failed to improve.

18. Despite the severity of her condition, which was life-threatening in nature, Ms. Hayes’s

   medical records from Galenia demonstrate that Ms. Hayes was never evaluated or treated

   by a neurosurgeon or a neurologist.

19. Because Galenia was unable to adequately treat Ms. Hayes’s injuries, a neurosurgeon at

   Galenia, Dr. Serna, recommended Ms. Hayes’s transfer to Boston after she failed to

   improve over the course of two days at Galenia.

20. Dr. Serna never treated or evaluated Ms. Hayes.

21. On March 20, 2018, AeroCare Medical Transport Systems, Inc.’s (“AeroCare”)

   transported Ms. Hayes (and her father, who had flown to Cancun to attend to her and

   assist in securing her care) to Beth Israel Deaconess Medical Center (“BIDMC”) where

   she was admitted to the Neuro ICU, under the care of Dr. Martina Stippler.




                                             4
        Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 5 of 13



   22. Ms. Hayes remained in the BIDMC ICU for two days. BIDMC effectively saved Ms.

      Hayes’s life and minimized the risks of long-term complications.

Ms. Hayes’s claim for air ambulance transportation and BCBSMA’s denial of her claim.

   23. On April 3, 2018, AeroCare submitted a claim for Ms. Hayes’s air ambulance

      transportation from Cancun to Boston.

   24. Ms. Hayes’s claim was supported by the independent medical opinion of Dr. Klein, who

      stated in his January 1, 2018 report:

      Upon medical review, it is clear that Ms. Hayes required emergent transfer via
      fixed wing air ambulance for an upgraded level of care. Ms. Hayes was in critical
      condition and at high risk for a catastrophic event including death. As noted
      above, Ms. Hayes sustained multiple, severe focal neurologic injuries. Medical
      literature confirms mortality rates of approximately 40% for these types of
      injuries. The extent of her injuries required a highly qualified team of
      neurosurgical and neurologic experts to evaluate and manage her care.

      The SAH, subdural hematoma and cerebral edema alone demonstrate Ms. Hayes
      was in critical condition. These injuries placed Ms. Hayes at high risk for rapid
      deterioration, severe neurosurgical complications and death. Her cerebral
      injuries placed her at risk for respiratory arrest, respiratory failure, coma and
      stroke. These risk factors were exacerbated by carotid canal involvement.
      Vascular complications are more frequently observed after these types of fractures
      when there is involvement of the carotid canal. Dr. Burn of Deaconess
      documented this finding. Additionally, studies have shown SAH patients with a
      subdural hematoma and/or a Glasgow Coma Scale of less than 15 have a higher
      risk of deterioration. While at Hospital Galenia, her GSC dropped from 15 to 14.
      The long-term neurological complications may include loss of motor and sensory
      function as well as bowel and bladder function. Furthermore, her multiple cranial
      fractures compounded by the SAH placed her at high risk seizure activity.
      Additionally, the mastoid fracture and temporal fracture placed her at risk for
      hearing loss, chronic sinus issues, chronic balance problems and vertigo. Post
      traumatic complications that may develop include cognitive, emotional,
      neuropsychological and behavioral dysfunction. It is important to note that
      swelling of the brain and neurologic changes including agitation, combativeness,
      and disorientation are documented in the records.

      Due to these devastating injuries, Ms. Hayes was in critical condition and at high
      risk for a catastrophic event. Therefore, she required a highly qualified team of
      neurosurgical, neurologic and intensivist experts to diagnose, evaluate and
      manage her care which was not available in Mexico. Mexico is a


                                              5
     Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 6 of 13



   Developing/Third World Country which has different standards of care, licensing,
   availability of specialties, etc. that can impact the care of patients. In this case,
   although there are several concerns, the most alarming is that Ms. Hayes was
   attended by an internist at Hospital Galenia. She was not treated or evaluated by a
   neurosurgeon, neurologist or neuro nurse practitioner at Hospital Galenia.

   The assumption that at Hospital Galenia, Cancun, Ms. Hayes was “evaluated by a
   neurosurgeon” is contrary to the medical records. In fact, there is no
   documentation of a neurosurgeon attending or evaluating Ms. Hayes.

   Ms. Hayes’ condition, her need for a higher level of care as well as the distance to
   the closest facility capable of providing the required care, necessitated rapid
   transport and medical interventions which could only be provided via fixed-
   winged aircraft with the appropriate medical staff and equipment.

25. BCBSMA denied Ms. Hayes’s claim, initially disputing, without evidentiary support, the

   medically necessity of air ambulance transportation Ms. Hayes received from AeroCare.

   In particular, BCBSMA determined Ms. Hayes could have been adequately treated in

   Cancun, and that air transport to another hospital was medically unnecessary.

26. BCBSMA further denied Ms. Hayes’s claim on the basis that even if Ms. Hayes could

   not have been treated in Cancun, she should have been transferred to the closest available

   facility, which was in Miami, and not Boston, for treatment.

27. On October 10, 2018, AeroCare and Ms. Hayes appealed BCBSMA’s decision to deny

   coverage, including with their appeal, a second independent medical review conducted by

   Dr. Klein dated September 28, 2018.

28. Dr. Klein stated in his September 28, 2018 report:

   Medical Necessity Considerations
   Upon medical review, it is clear that Ms. Hayes required transfer via fixed-wing
   air ambulance for an upgraded level of care. It is also clear from the medical
   records and documentation Ms. Hayes was in critical condition and at high risk
   for catastrophic event including death. The extent of her injuries required a highly
   qualified team of neurosurgical and neurologic experts to evaluate and manage
   her care.




                                            6
     Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 7 of 13



29. Relevantly, as a part of its appeal, AeroCare offered to accept payment for the cost of Ms.

   Hayes’s emergency transportation to Miami, and not Boston.

30. The cost of providing Ms. Hayes with medically necessary air ambulance transportation

   from Cancun to Miami was $143,000. This is consistent with reasonable and customary

   charges in the industry.

31. On November 19, 2018, BCBSMA denied Ms. Hayes’s appeal, again on the basis that the

   emergency transportation she received was not medically necessary, stating: “It is unclear

   what additional medical services were sought at Beth Israel Deaconess Medical Center,

   Boston, MA which could not have been provided at hospital Galenia, Cancun.”

32. Ms. Hayes’s medical records demonstrate the severity of Ms. Hayes’s condition as well

   as Galenia’s inability to care for Ms. Hayes.

33. In addition, Ms. Hayes’s medical records from AeroCare provide documentation of Ms.

   Hayes’s confusion and cognitive difficulties during the flight, suspected to be due in part

   to the excessive sedation she was subject to at Galenia. This sedation immediately ceased

   upon Ms. Hayes admission to BIDMC.

34. BCBSMA also denied coverage on the basis that Ms. Hayes was not transported to the

   nearest acute care hospital in Miami, even though AeroCare agreed to accept the cost of

   transporting Ms. Hayes to Miami and not Boston.

35. Ms. Hayes and AeroCare filed a request for external review of BCBSMA’s decision on

   January 17, 2019.

36. On February 27, 2019, the external reviewer determined Ms. Hayes’s transportation to

   Boston was not medically necessary solely on the basis that she could have been

   transported to Miami.



                                             7
     Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 8 of 13



37. The external reviewer stated:




38. While the external reviewer determined Ms. Hayes could not be safely treated in Cancun,

   the reviewer decided Ms. Hayes could have received care in Miami and did not need to

   be flown to Boston. However, AeroCare had already resolved this matter, by agreeing to

   accept the cost of flying Ms. Hayes to Miami.

39. In light of the external reviewer’s determination, on March 21, 2019, AeroCare wrote

   BCBSMA again requesting payment for Ms. Hayes’s emergency transportation to Miami,

   only. As AeroCare stated:

   Mrs. Hayes benefits under her plan include coverage for mileage to the closest
   appropriate facility. BCBSMA’s reimbursement policy in text and practice are
   clear with regard to this issue. If litigation becomes necessary, we will of course
   seek this information and documentation from you via discovery. Reimbursement
   is based on mileage to the closest appropriate facility. While not a foregone
   conclusion that Miami was the best facility in which to take Mr. Hayes, Aerocare
   billed you for Miami as it was the closest. This was done, again, per your own
   billing and general reimbursement guidelines.

40. On April 19, 2019, Teresa McInerney of BCBSMA wrote AeroCare’s counsel indicating

   BCBSMA was not responsible for the emergency transportation Ms. Hayes received on

   medical necessity grounds.

41. Ms. McInerney also raised the plan’s anti-assignment provision as a justification to deny

   coverage.




                                            8
        Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 9 of 13



   42. The Plan’s anti-assignment provision is inapplicable to this matter, as Ms. Hayes, as an

      ERISA plan beneficiary, is pursuing coverage for the treatment she received by

      AeroCare.

   The Medical Necessity of Ms. Hayes’s Emergency Treatment by Air Ambulance.

   43. Two independent medical reviewers, Dr. Klein and the external reviewer, both

      determined Ms. Hayes’s medical condition required her to be transported via fixed-wing

      air ambulance.

   44. BCBSMA’s claim Ms. Hayes could have been treated in Cancun was unreasonable in

      light of the medical evidence in the record. BIDMC saved Ms. Hayes’s life. She was

      able, after significant treatment, to return to classes and to graduate from college. There is

      also no question that her injuries were life-threatening and required neurological

      treatment she was unable to receive in Cancun.

   45. Ms. Hayes is further entitled to reimbursement for emergency air ambulance transport to

      Miami. BCBSMA has refused to pay for Ms. Hayes’s transportation to Miami on the

      basis that she was transported to Boston, which was not medically necessary. However,

      Ms. Hayes is only seeking reimbursement for transportation to Miami.

Summary of Defendants’ review of Ms. Hayes’s claim.

   46. Ms. Hayes has exhausted her administrative remedies pursuant to 29 C.F.R. 2560.503-

      1(1).

   47. Ms. Hayes’s eligibility for benefits is based on the substantial evidence in the

      Defendants’ possession.

   48. The Defendants failed to respond to Ms. Hayes’s and AeroCare’s attempts to engage in a

      meaningful dialogue regarding the evaluation of her claim.



                                                9
     Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 10 of 13



49. The Defendants failed to meet the minimum requirements for the denial of Ms. Hayes’s

   benefits, in violation of ERISA, 29 U.S.C. 1133, which requires that upon a denial of

   benefits, the administrative review procedure must include adequate notice in writing

   setting forth the specific reasons for the denial of benefits and a reasonable opportunity

   for a full and fair review by the appropriate named fiduciary of the decision denying the

   claim.

50. The Defendants have also failed to meet the Plan requirements for review of claims that

   have been denied.

51. The Defendants failed to provide Ms. Hayes with a full and fair review of her claim for

   benefits.

52. The decision to deny Ms. Hayes’s benefits was self-serving, wrongful, unreasonable,

   irrational, solely contrary to the evidence, contrary to the terms of the Plan and contrary

   to law.

53. Due to the unlawful denials of benefits under ERISA, Ms. Hayes has suffered significant

   financial loss.

54. Having exhausted the administrative procedures provided by the Defendants, Ms. Hayes

   now brings this action.

                               FIRST CAUSE OF ACTION
                              (Enforcement of Terms of Plan
                                Action for Unpaid Benefits)
                                  (ALL DEFENDANTS)

55. Ms. Hayes realleges each of the paragraphs above as if fully set forth herein.

56. The Plan is a contract.

57. Ms. Hayes has performed all her obligations under the contract.




                                            10
    Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 11 of 13



58. Ms. Hayes met all the conditions for the payment of health insurance benefits under Plan,

   including but not limited to, providing Defendants proof of the medical necessity of the

   requested treatment services, pursuant to the terms of her insurance contract.

   Nonetheless, Defendants have failed to provide Ms. Hayes with the health insurance

   benefits she is due under the terms of the Plan.

59. 29 U.S.C. § 1132(a)(1)(B) states that:

       A civil action may be brought ---

       1.      by a participant or beneficiary –

                 1.     for the relief provided for in subsection (c) of this section, or

                 2.     to recover benefits due to him under the terms of his plan, to enforce

                        his rights under the terms of the plan, or to clarify his rights to future

                        benefits under the terms of the plan.

60. The Defendants’ actions constitute an unlawful denial of benefits under ERISA, as

   provided in 29 U.S.C. § 1132(a)(1)(B).

61. The Defendants unlawfully denied Ms. Hayes’s benefits in part by failing to provide Ms.

   Hayes with a full and fair review of their decision to deny coverage for her claim.

62. In accordance with 29 U.S.C. §1132, Ms. Hayes is entitled to coverage for the air

   ambulance transportation she received to Boston, at the discounted rate of transportation

   to Miami as agreed to by AeroCare, due to the medical necessity of such treatment.

63. The Defendants have refused to provide Ms. Hayes with coverage for the covered

   medical services received, and are, therefore, in breach of the terms of the Plan and

   ERISA, which requires that the Defendants engage in a full and fair review of all claims

   and the administration of the Plan in the best interests of the Plan participants.



                                             11
     Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 12 of 13



                            SECOND CAUSE OF ACTION
                              (Attorneys’ Fees and Costs)
                                (ALL DEFENDANTS)

64. Ms. Hayes realleges each of the paragraphs above as if fully set forth herein.

65. Under the standards applicable to ERISA, Ms. Hayes deserves to recover “a reasonable

   attorney’s fee and costs of the action” herein, pursuant to section 502(g)(1) of ERISA, 29

   U.S.C. § 1132(g).

66. Defendants have the ability to satisfy the award of attorney’s fees and costs.

67. Ms. Hayes’s conduct of this action is in the interests of all participants who subscribe to

   the Plan, and the relief granted hereunder will benefit all such participants. In particular,

   Plan participants should be granted the benefits, including the procedural benefits

   surrounding the review of their claims as outlined in the Plan and proscribed by ERISA.

   The Defendants have acted in bad faith in their handling of Ms. Hayes’s claim and their

   denial of his health insurance benefits under the terms of the Plan.

68. The award of attorneys’ fees and costs against the Defendant will deter others acting

   under similar circumstances.

                                PRAYER FOR RELIEF

   WHEREFORE, the Plaintiff, Ms. Hayes, requests this Court to:

   (1)     Enter judgment for Ms. Hayes against Defendants;

   (2)     Declare, adjudge, and decree that Defendants are obligated to pay Ms. Hayes the

           cost of the disputed services;

   (3)     Order that the Defendants make restitution to Ms. Hayes in the amount of all

           losses sustained by Ms. Hayes as a result of the wrongful conduct alleged herein,

           together with prejudgment interest;



                                             12
       Case 1:20-cv-10281-MLW Document 1 Filed 02/12/20 Page 13 of 13



      (6)    Award interest, costs, and attorneys’ fees to Ms. Hayes; and

      (7)    Award such other relief as this Court deems just and proper .

Date: February 12, 2020                           Respectfully submitted,

                                                  LAUREN HAYES

                                                  By her attorneys,


                                                  /s/ Mala M. Rafik
                                                  Mala M. Rafik
                                                  BBO No. 638075
                                                  Sarah E. Burns
                                                  BBO No. 676074
                                                  ROSENFELD & RAFIK
                                                  184 High Street, Suite 503
                                                  Boston, MA 02110
                                                  T: 617-723-7470
                                                  F: 617-227-2843
                                                  E: mmr@rosenfeld.com




                                             13
